Exhibit 10.15

 

AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is
entered into as of January 22, 2019  among Grand Canyon Education, Inc., a
Delaware corporation (the “Borrower”), the other parties identified as
“Obligors” on the signature pages hereto and such other parties that may become
Obligors hereunder after the date hereof (together with the Borrower, each
individually an “Obligor” and collectively the “Obligors”), and BANK OF AMERICA,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Obligations (defined below).

 

RECITALS

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased, extended, restated, refinanced and replaced
from time to time, the “Credit Agreement”) dated as of the date hereof among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Definitions.

 

(a)         Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms which are defined in the Uniform Commercial Code in effect from time to
time in the State of New York except as such terms may be used in connection
with the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply (the “UCC”):  Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Security Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

 

(b)         In addition, the following terms shall have the meanings set forth
below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 







--------------------------------------------------------------------------------

 



 

“Existing Security Agreement” means the Security and Pledge Agreement dated as
of December 21, 2012 among the Borrower, the other Obligors identified therein
and Bank of America, N.A., as administrative agent, as amended.

 

“Patent License” means any written agreement providing for the grant by or to an
Obligor of any right to manufacture, use or sell any invention covered by a
Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Pledged Equity”  means, with respect to each Obligor, (i) 100% of the issued
and outstanding Equity Interests of each Material Domestic Subsidiary that is
directly owned by such Obligor and (ii) 66% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956‑2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)) in each Material Foreign Subsidiary that is
directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1 hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto, including, but not limited to,
the following:

 

(1)         all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and

 

(2)         in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Equity Interests of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of an Obligor.

 

“Trademark License” means any written agreement providing for the grant by or to
an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 





2

 

--------------------------------------------------------------------------------

 



 

2.          Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, each
Obligor hereby grants to the Administrative Agent, for the benefit of the
holders of the Obligations, a continuing security interest in, and a right to
set off against, any and all right, title and interest of such Obligor in and to
all of the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”):  (a) all Accounts; (b) all
Money; (c) all Chattel Paper; (d) those certain Commercial Tort Claims set forth
on Schedule 2 hereto; (e) all Copyrights; (f) all Copyright Licenses; (g) all
Deposit Accounts; (h) all Documents; (i) all Equipment; (j) all Fixtures; (k)
all General Intangibles; (l) all Instruments; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Patents; (q) all
Patent Licenses; (r) all Pledged Equity;  (s) all Software; (t) all Supporting
Obligations; (u) all Trademarks; (v) all Trademark Licenses; (w) all rights,
benefits and payments under the School Purchase Documents;  and (x) all
Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to Excluded Property.

 

The Obligors and the Administrative Agent, on behalf of the holders of the
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral (i) constitutes continuing collateral security for all
of the Obligations, whether now existing or hereafter arising and (ii) is not to
be construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

 

3.          Representations and Warranties.  Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Obligations, that:

 

(a)         Ownership.  Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the
same.  There exists no Adverse Claim with respect to the Pledged Equity of such
Obligor.

 

(b)         Security Interest/Priority.  This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, in the Collateral of such Obligor and, when properly perfected
by filing, shall constitute a valid and perfected, first priority security
interest in such Collateral (including all uncertificated Pledged Equity
consisting of partnership or limited liability company interests that do not
constitute Securities), to the extent such security interest can be perfected by
filing under the UCC, free and clear of all Liens except for Permitted
Liens.  The taking possession by the Administrative Agent of the certificated
securities (if any) evidencing the Pledged Equity and all other Instruments
constituting Collateral will perfect and establish the first priority of the
Administrative Agent's security interest in all the Pledged Equity evidenced by
such certificated securities and such Instruments.  With respect to any
Collateral consisting of a Deposit Account, Security  Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Obligor, the
applicable depository bank or Securities Intermediary and the Administrative
Agent of an agreement granting control to the Administrative Agent over such
Collateral, the Administrative Agent shall have a valid and perfected, first
priority security interest in such Collateral.

 

(c)         Types of Collateral.  None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.

 

(d)         Equipment and Inventory.  With respect to any Equipment and/or
Inventory of an Obligor that constitutes Collateral, each such Obligor has
exclusive possession and control of such Equipment and Inventory of such Obligor
except for (i) Equipment leased by such Obligor as a lessee,





3

 

--------------------------------------------------------------------------------

 



 

(ii) Equipment or Inventory in transit with common carriers and (iii) Equipment
in the possession and control of third parties for repair and refurbishing in
the ordinary course of business.  No Inventory of an Obligor that constitutes
Collateral is held by a Person other than an Obligor pursuant to consignment,
sale or return, sale on approval or similar arrangement.

 

(e)         Authorization of Pledged Equity.  All Pledged Equity is duly
authorized and validly issued, is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights, warrants, options or
other rights to purchase of any Person, or equityholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible, into,
or that requires the issuance and sale of, any of the Pledged Equity, except to
the extent expressly permitted under the Loan Documents.

 

(f)         No Other Equity Interests, Instruments, Etc.  As of the Closing
Date, no Obligor owns any certificated Equity Interests in any Subsidiary that
are required to be pledged and delivered to the Administrative Agent hereunder
other than as set forth on Schedule 1 hereto, and all such certificated Equity
Interests have been delivered to the Administrative Agent.

 

(g)         Partnership and Limited Liability Company Interests.  Except as
previously disclosed to the Administrative Agent in writing, none of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

(h)         [Reserved].

 

(i)          Consents; Etc.  There are no restrictions in any Organization
Document governing any Pledged Equity or any other document related thereto
which would limit or restrict (i) the grant of a Lien pursuant to this Agreement
on such Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise
of remedies in respect of such perfected Lien in the Pledged Equity as
contemplated by this Agreement.  Except for (i) the filing or recording of UCC
financing statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(iii) obtaining control to perfect the Liens created by this Agreement (to the
extent required under Section 4(a) hereof), (iv) such actions as may be required
by Laws affecting the offering and sale of securities, (v) such actions as may
be required by applicable foreign Laws affecting the pledge of the Pledged
Equity of Foreign Subsidiaries and (vi) consents, authorizations, filings or
other actions which have been obtained or made, no consent or authorization of,
filing with, or other act by or in respect of, any arbitrator or Governmental
Authority and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the holders
of the Obligations of the rights and remedies provided for in this Agreement.

 

(j)          Commercial Tort Claims.  As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 2 hereto.

 





4

 

--------------------------------------------------------------------------------

 



 

4.          Covenants. Each Obligor covenants that until such time as the
Obligations  arising under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) have been paid in full and
the Commitments have expired or been terminated, such Obligor shall:

 

(a)         Instruments/Chattel Paper/Pledged Equity/Control.

 

(i)          If any amount in excess of $1,000,000 payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, ensure that such Instrument,
Tangible Chattel Paper or Document is either in the possession of such Obligor
at all times or, if requested by the Administrative Agent to perfect its
security interest in such Collateral, is delivered to the Administrative Agent
duly endorsed in a manner satisfactory to the Administrative Agent.  Such
Obligor shall ensure that any Collateral consisting of Tangible Chattel Paper is
marked with a legend acceptable to the Administrative Agent indicating the
Administrative Agent's security interest in such Tangible Chattel Paper.

 

(ii)         Deliver to the Administrative Agent promptly upon the receipt
thereof by or on behalf of an Obligor, all certificates and instruments
constituting Pledged Equity.  Prior to delivery to the Administrative Agent, all
such certificates constituting Pledged Equity shall be held in trust by such
Obligor for the benefit of the Administrative Agent pursuant hereto.  All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a) hereto.

 

(iii)       Execute and deliver all agreements, assignments, instruments or
other documents as reasonably requested by the Administrative Agent for the
purpose of obtaining and maintaining control with respect to any Collateral
consisting of (i) Deposit Accounts, (ii) Investment Property, (iii)
Letter-of-Credit Rights and (iv) Electronic Chattel Paper.

 

(b)         Filing of Financing Statements, Notices, etc.  Each Obligor shall
execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights in the form of Exhibit 4(b)(i), (C) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(ii) hereto and
(D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Exhibit 4(b)(iii) hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder.  Furthermore, each Obligor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor's attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent's reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the





5

 

--------------------------------------------------------------------------------

 



 

Obligations  arising under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) have been paid in full and
the Commitments have expired or been terminated.  Each Obligor hereby agrees
that a carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.

 

(c)         Collateral Held by Warehouseman, Bailee, etc.  If any Collateral is
at any time in the possession or control of a warehouseman, bailee or any agent
or processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent's security interest therein,
and (ii) upon the occurrence of and during the continuance of an Event of
Default, instruct such Person to hold all such Collateral for the Administrative
Agent's account and subject to the Administrative Agent's instructions and (iii)
use reasonable best efforts to obtain a written acknowledgment from such Person
that it is holding such Collateral for the benefit of the Administrative Agent.

 

(d)         Commercial Tort Claims.  (i) Promptly forward to the Administrative
Agent an updated Schedule 2 listing any and all Commercial Tort Claims by or in
favor of such Obligor seeking damages in excess of $1,000,000 and (ii) execute
and deliver such statements, documents and notices and do and cause to be done
all such things as may be required by the Administrative Agent, or required by
Law to create, preserve, perfect and maintain the Administrative Agent's
security interest in any Commercial Tort Claims initiated by or in favor of any
Obligor.

 

(e)         Books and Records.  Cause the issuer of the Pledged Equity of such
Obligor to mark its books and records to reflect the security interest granted
pursuant to this Agreement.

 

(f)         Nature of Collateral.  At all times maintain the Collateral as
personal property and not affix any of the Collateral to any real property in a
manner which would change its nature from personal property to real property or
a Fixture to real property, unless the Administrative Agent shall have a
perfected Lien on such Fixture or real property.

 

(g)         Issuance or Acquisition of Equity Interests in Partnership or
Limited Liability Company.  Not without executing and delivering, or causing to
be executed and delivered, to the Administrative Agent such agreements,
documents and instruments as the Administrative Agent may reasonably require,
issue or acquire any Pledged Equity consisting of an interest in a partnership
or a limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

 

5.          Authorization to File Financing Statements.  Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”,  “all
assets” or words of similar meaning).

 

6.          Advances.  Upon the occurrence and during the continuation of an
Event of Default arising from the failure of any Obligor to perform any of the
covenants and agreements contained herein, the Administrative Agent may, at its
sole option and in its sole discretion, upon prior written notice to such
Obligor, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem





6

 

--------------------------------------------------------------------------------

 



 

advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law.  All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Obligations and shall bear
interest from the date said amounts are expended at the Default Rate.  No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Obligor, and no such advance or expenditure therefor, shall relieve the
Obligors of any Default or Event of Default.  The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7.          Remedies.

 

(a)         General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Obligations, or by Law (including, but not limited to,
levy of attachment, garnishment and the rights and remedies set forth in the UCC
of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further,
the Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Administrative Agent at the expense of the Obligors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting sale or other disposition thereof, and/or (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Obligors hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell and deliver any or all Collateral held by
or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker's board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933.  Neither the
Administrative Agent's compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale.  To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice.  The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed





7

 

--------------------------------------------------------------------------------

 



 

therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such
securities.  The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given.  To
the extent permitted by applicable Law, any holder of Obligations may be a
purchaser at any such sale.  To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale.  Subject to the provisions of applicable Law, the Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by Law, be made at the
time and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.

 

(b)         Remedies relating to Accounts.  During the continuation of an Event
of Default, whether or not the Administrative Agent has exercised any or all of
its rights and remedies hereunder, (i) each Obligor will promptly upon request
of the Administrative Agent instruct all account debtors to remit all payments
in respect of Accounts to a mailing location selected by the Administrative
Agent and (ii) the Administrative Agent shall have the right to enforce any
Obligor's rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Obligor's customers and
account debtors that the Accounts of such Obligor have been assigned to the
Administrative Agent or of the Administrative Agent's security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent's discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Obligations in the Accounts.  Each Obligor acknowledges and agrees that
the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be applied in accordance
with Section 9.03 of the Credit Agreement.  Neither the Administrative Agent nor
the holders of the Obligations shall have any liability or responsibility to any
Obligor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.  Furthermore, during the continuation of an Event
of Default, the Administrative Agent in its own name or in the name of others
may communicate with account debtors on the Accounts to verify with them to the
Administrative Agent's satisfaction the existence, amount and terms of any
Accounts.

 

(c)         Deposit Accounts.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent may prevent withdrawals or
other dispositions of funds in Deposit Accounts maintained with the
Administrative Agent.

 

(d)         Access.  In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 





8

 

--------------------------------------------------------------------------------

 



 

(e)         Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the holders of the Obligations to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Obligations, or as provided by Law, or any delay by the Administrative Agent
or the holders of the Obligations in exercising the same, shall not operate as a
waiver of any such right, remedy or option.  No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the holders of the Obligations shall
only be granted as provided herein.  To the extent permitted by Law, neither the
Administrative Agent, the holders of the Obligations, nor any party acting as
attorney for the Administrative Agent or the holders of the Obligations, shall
be liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct
hereunder.  The rights and remedies of the Administrative Agent and the holders
of the Obligations under this Agreement shall be cumulative and not exclusive of
any other right or remedy which the Administrative Agent or the holders of the
Obligations may have.

 

(f)         Retention of Collateral.  In addition to the rights and remedies
hereunder, upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Obligations.  Unless and until the Administrative Agent shall have provided
such notices, however, the Administrative Agent shall not be deemed to have
retained any Collateral in satisfaction of any Obligations for any reason.

 

(g)         Deficiency.  In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Obligations are legally entitled, the Obligors shall
be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel.  Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Obligors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

8.          Rights of the Administrative Agent.

 

(a)         Power of Attorney.  In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Obligations, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default, in each case
solely as may be necessary to protect, preserve and realize upon its security
interest in the Collateral:

 

(i)          to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

(ii)         to commence and prosecute any actions at any court for the purposes
of collecting any Collateral and enforcing any other right in respect thereof;

 

(iii)       to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably appropriate;

 

(iv)        receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;

 





9

 

--------------------------------------------------------------------------------

 



 

(v)         sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(vi)        adjust and settle claims under any insurance policy relating
thereto;

 

(vii)       execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;

 

(viii)     institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

 

(ix)        to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

(x)         to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

 

(xi)        to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

 

(xii)       to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(xiii)     to direct any parties liable for any payment in connection with any
of the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(xiv)      to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

 

(xv)       do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary to perfect, preserve or realize the
Administrative Agent’s rights in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations  arising under the Loan Documents
(other than contingent indemnification obligations not yet due and payable) have
been paid in full and the Commitments have expired or been terminated.  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Agreement, and shall not be liable
for any failure to do so or any delay in doing so.  The Administrative Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its





10

 

--------------------------------------------------------------------------------

 



 

capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct.  This power of attorney is conferred on the
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Collateral.

 

(b)         Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

 

(c)         The Administrative Agent's Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

(d)         Liability with Respect to Accounts.  Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any holder of Obligations shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any holder of
Obligations of any payment relating to such Account pursuant hereto, nor shall
the Administrative Agent or any holder of Obligations be obligated in any manner
to perform any of the obligations of an Obligor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

(e)         Voting and Payment Rights in Respect of the Pledged Equity.

 

(i)          So long as no Event of Default shall exist, each Obligor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Obligor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and
(B) receive and retain any and all dividends (other than stock dividends and
other dividends constituting Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and

 

(ii)         During the continuance of an Event of Default, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall, upon
notice from the Administrative Agent to such Obligor,





11

 

--------------------------------------------------------------------------------

 



 

cease and all such rights shall thereupon become vested in the Administrative
Agent which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall, upon notice from the
Administrative Agent to such Obligor, cease and all such rights shall thereupon
be vested in the Administrative Agent which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments,
and (C) all dividends, principal and interest payments which are received by an
Obligor contrary to the provisions of clause (ii)(B) above shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Obligations.

 

(f)         Releases of Collateral.  (i) If any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor in a transaction not
prohibited by the Credit Agreement or any other Loan Document, then the security
interest granted herein in such Collateral shall automatically terminate with
respect to such Collateral and the Administrative Agent, at the request and sole
expense of such Obligor, shall promptly execute and deliver to such Obligor all
releases and other documents, and take such other action, reasonably requested
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral.  (ii) The Administrative Agent may release any of the
Pledged Equity from this Agreement or may substitute any of the Pledged Equity
for other Pledged Equity without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Agreement as to any
Pledged Equity not expressly released or substituted, and this Agreement shall
continue as a first priority lien on all Pledged Equity not expressly released
or substituted.

 

9.          Application of Proceeds.  Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Obligations in Money, will be applied
in reduction of the Obligations in the order set forth in Section 9.03 of the
Credit Agreement.

 

10.        Continuing Agreement.

 

(a)         This Agreement shall remain in full force and effect until the
Facility Termination Date.

 

(b)         This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any holder of the Obligations as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Obligations is rescinded or must be restored or returned, all
reasonable documented out-of-pocket costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any holder of the Obligations in defending and enforcing
such reinstatement shall be deemed to be included as a part of the Obligations.

 

11.        Amendments; Waivers; Modifications, etc.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2 hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.

 

12.        Successors in Interest.  This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of





12

 

--------------------------------------------------------------------------------

 



 

the Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Obligations and their successors and permitted assigns.

 

13.        Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.

 

14.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of an original.

 

15.        Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

16.        Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.  The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

17.        Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.        Entirety.  This Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, whether oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Obligations, or the transactions contemplated herein and
therein.

 

19.        Other Security.  To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Obligations or any of the rights of the
Administrative Agent or the holders of the Obligations under this Agreement,
under any other of the Loan Documents or under any other document relating to
the Obligations.

 

20.        Joinder.  At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement.  Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

 

21.        Consent of Issuers of Pledged Equity.  Each issuer of Pledged Equity
party to this Agreement hereby acknowledges, consents and agrees to the grant of
the security interests in such Pledged Equity by the applicable Obligors
pursuant to this Agreement, together with all rights accompanying such security
interest as





13

 

--------------------------------------------------------------------------------

 



 

provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

 

22.        Amendment and Restatement.  The Agreement amends and restates the
Existing Security Agreement and is not executed in novation of the Existing
Security Agreement.  All Liens created by the Existing Security Agreement shall
continue unimpaired and in full force and effect.

 

[SIGNATURE PAGES FOLLOW]

 

 



14

 

--------------------------------------------------------------------------------

 



 

Each of the parties hereto has caused a counterpart of this Amended and Restated
Security and Pledge Agreement to be duly executed and delivered as of the date
first above written.

 

 

 

 

OBLIGORS:

 

GRAND CANYON EDUCATION, INC., a Delaware corporation

 

 

 

By:

/s/ Daniel E. Bachus

 

Name: Daniel E. Bachus

 

Title: Chief Financial Officer

 

 

 

ORBIS EDUCATION SERVICES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Daniel E. Bachus

 

Name: Daniel E. Bachus

 

Title: Treasurer and Secretary

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Linda Lov

 

Name: Linda Lov

 

Title: Assistant Vice President

 

 







--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

PLEDGED EQUITY

 

 

Obligor

Name of Subsidiary

Number of Shares

Certificate Number

Percentage Ownership

Grand Canyon Education, Inc.

Orbis Education Services, LLC

N/A

N/A

100%

 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 





 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT 4(a)

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
___________________ the following equity interests of _____________________, a
____________ corporation:

 

No. of Shares

    

Certificate No.

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT 4(b)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of January 22, 2019 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Obligations referenced therein, the undersigned Obligor has
granted a continuing security interest in and a right to set off against the
copyrights and copyright applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing copyrights and copyright applications (i) may only be terminated
in accordance with the terms of the Agreement and (ii) is not to be construed as
an assignment of any copyright or copyright application.

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 





 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT 4(b)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of January 22, 2019  (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Obligations referenced therein, the undersigned Obligor has
granted a continuing security interest in and a right to set off against the
patents and patent applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any patent or patent application.

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title: Assistant Vice President

 

 





 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT 4(b)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of January 22, 2019  (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the holders of the Obligations referenced therein, the undersigned Obligor has
granted a continuing security interest in a right to set off against the
trademarks and trademark applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Obligations, hereby acknowledge and agree that the security interest in
the foregoing trademarks and trademark applications (i) may only be terminated
in accordance with the terms of the Agreement and (ii) is not to be construed as
an assignment of any trademark or trademark application.

 

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------